Citation Nr: 0932779	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-29 738	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for bronchitis (also 
claimed as chest congestion).

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from November 
1974 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in pertinent part, denied service 
connection for diabetes mellitus, pes planus, and bronchitis.  
A rating decision dated in August 2006 by the Waco RO denied 
service connection for a stomach disorder and a sinus 
disorder.

In April 2009, the Veteran and his spouse testified at a 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran did not serve in the Republic of Vietnam 
while on active duty; therefore, exposure to an herbicide 
agent is not presumed.

3.  Diabetes mellitus, diagnosed many years after separation 
from service, was not shown to be caused or aggravated by 
events during military service.

4.  The Veteran is not shown to have a current pes planus 
disability for VA compensation purposes.

5.  Bronchitis, diagnosed many years after separation from 
service, was not shown to be caused or aggravated by events 
during military service.

6.  An abdominal disorder was not shown to be caused or 
aggravated by events during military service.

7.  The Veteran is not shown to have a current sinus disorder 
for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure 
or other causes.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Pes planus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  Bronchitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

4.  A stomach disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

5.  A sinus disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claims for service connection for 
pes planus, chest congestion (also claimed as bronchitis in 
April 2005), and diabetes mellitus were received in March 
2005; his claims for service connection for a stomach 
disorder and a sinus disorder were received in October 2005.  
Thereafter, he was notified of the general provisions of the 
VCAA by the Waco RO in correspondence dated in April 2005, 
July 2005, and June 2006.  These letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and statements of the case were issued in September 
2006 and January 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, VA treatment records, and a 
private treatment record have been obtained and associated 
with his claims file.  

The Veteran was not provided a VA examination and opinion to 
assess the current nature and etiology of his claimed 
diabetes mellitus, pes planus, bronchitis, stomach, or sinus 
disabilities.  However, VA need not conduct an examination 
with respect to the claims on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  With respect to his claimed pes planus and 
sinus disabilities, there is no evidence of a current pes 
planus disability or sinus disorder in the VA treatment 
records dated from March 1977 to August 2006, or in the 
private treatment record dated in February 2000.  Similarly, 
there is no evidence of bronchitis, diabetes mellitus, an 
abdominal disorder, or a sinus disorder in service.  
Moreover, there is no indication in the claims folder that 
any of the claimed disabilities may be associated with 
service.  Therefore, VA has no obligation to provide a VA 
examination and opinion to evaluate these claimed 
disabilities.

In a statement dated in March 1995, the Veteran indicated 
that he was permanently and totally disabled and expected to 
begin receiving income from the Social Security 
Administration (SSA) in April 1995.  He also testified in 
April 2009 that he began receiving SSA disability benefits 
about 25 years ago for schizophrenia.  When the record 
suggests that SSA may have records pertinent to the 
appellant's claim, but which have not been obtained, either a 
remand is required to obtain the records, or a non-conclusory 
explanation needs to be provided as to why the SSA records 
would have no reasonable possibility of substantiating the 
claim.  See 38 U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1).

In this case, there is no reasonable possibility that any SSA 
records would substantiate the Veteran's claims for service 
connection for diabetes mellitus, pes planus, bronchitis, and 
abdominal disorder, or a sinus disorder.  First, bronchitis 
and gastrointestinal (abdominal) disabilities 
(gastroesophageal reflux disease and diverticulosis) were 
diagnosed after the award of SSA disability benefits for 
schizophrenia.  Second, although the Veteran's treatment 
records show that he was diagnosed with diabetes mellitus in 
March 1989 before the 1995 award of SSA benefits for 
schizophrenia, his claims folder, which contains his service 
treatment records and VA treatment records from March 1977, 
includes no complaints or findings suggestive of diabetes 
mellitus prior to March 1989.  Third, although the Veteran 
was noted to have mild pes planus at the time of enlistment 
in November 1974, post-service treatment records dated from 
March 1977 to August 2006 contain no complaints or findings 
of pes planus, including multiple podiatry consultation 
notes.  Finally, the Veteran's service treatment records 
contain a single complaint of sinus congestion in 1974, and 
post-service treatment records contain no diagnosis of any 
sinus disability.

Therefore, because the Veteran's claimed disabilities on 
appeal were either diagnosed after the award of SSA 
disability in 1995, were not shown in service, or were not 
shown after service, the Board finds that there is no 
reasonable possibility that the Veteran's SSA records would 
substantiate his current claims for diabetes mellitus, pes 
planus, bronchitis, a stomach disorder, or a sinus disorder.  
Consequently, as the Board is directed to avoid remanding a 
claim that would not result in any additional benefit to the 
veteran, this writing decides the Veteran's claim on appeal.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2008).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2008); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2009).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

An enlistment examination report dated in November 1974 noted 
that the Veteran had mild pes planus that was non-
disqualifying.  In a service treatment note dated in December 
1974, the Veteran complained of sore throat, sinus 
congestion, and productive cough.  The impression was upper 
respiratory infection.  In a treatment note dated in January 
1975, he complained of sore feet and pain when marching.  On 
examination, his feet appeared to be within normal limits 
with no blisters.  He was referred to podiatry on the same 
day, and the impression was pes planus.  In a separation 
report of medical history dated in September 1976, the 
Veteran complained of occasional abdominal distress and 
stated that he "drinks 'pretty heavy.'"  A separation 
examination report dated in September 1976 identified body 
marks, scars, or tattoos as the only abnormality on clinical 
evaluation.

The Veteran's service records do not show service in Vietnam, 
nor does the Veteran allege that he served in Vietnam.

A post-service VA hospital summary dated in April 1977 showed 
that the Veteran was admitted in March 1977 with complaints 
of nausea, vomiting, abdominal cramps, and diarrhea.  He gave 
a history of having had intravenous injection of 
methamphetamine ten days prior to admission.  The diagnosis 
was acute hepatitis, probably homologous serum type.  In a VA 
gastrointestinal clinic note dated in May 1977, the Veteran 
was evaluated for acute viral hepatitis type A.  The examiner 
noted that none of the reported symptoms pertained to 
hepatitis.  The assessment was nonspecific complaint.

In a VA treatment record dated in July 1978, the Veteran 
complained of lower abdominal ache.  He stated that he drinks 
a six-pack or more of beer per day.  The diagnosis was 
alcoholic hepatitis.  VA treatment records dated later that 
month showed continued complaints of abdominal pain, and the 
assessment was still recovering from hepatitis (alcoholic).  
His claim for service connection for hepatitis was denied in 
a September 1978 rating decision.

In a VA discharge summary dated in March 1989, the Veteran 
reported that he began drinking when he was in grade school, 
averaging approximately five to six bottles of wine per day, 
and mentioned using cocaine, heroin, amphetamines, and 
Quaaludes.  The diagnosis included alcohol dependence, 
continuous; diabetes mellitus type II; and exogenous obesity.

In a VA general medical examination report dated in August 
1989, the Veteran reported that he had been an alcoholic for 
20 years and had also been an intravenous drug user.  He 
described frequent indigestion and abdominal gas, but knew of 
no other problems with his stomach.  He stated that he was 
diagnosed in May 1989 with non-insulin dependent diabetes 
mellitus, was treated with diet, and was aware of no 
complications.  On physical examination, no abnormalities of 
the sinuses, cardiovascular system, respiratory system, or 
lower extremities were noted.  A chest x-ray was reported as 
normal.  The diagnosis included diabetes mellitus non-insulin 
dependent; past history of cirrhosis of the liver (has 
abnormal liver function test at time of this exam); past 
history of viral hepatitis; and residuals of alcoholism.

VA discharge summaries dated in October 1989, January 1990, 
March 1990, June 1990, November 1990, January 1991, and 
December 1992 showed treatment for psychiatric disorders, 
alcohol dependence, and substance abuse.  The records also 
documented treatment for non-insulin dependent diabetes 
mellitus, a common cold in January 1990, obesity, clear lungs 
in March 1990, complaints of calluses on the feet in November 
1990 with surgical treatment and a diagnosis of right and 
left metatarsal cuneiform exostosis, and a diagnosis of 
chronic paranoid schizophrenia in January 1990.  

VA treatment records dated from September to December 1991 
showed treatment for psychiatric disorders, obesity, and non-
insulin dependent diabetes mellitus.

In a VA upper gastrointestinal (GI) series study dated in May 
1991, the impression was listed as essentially negative upper 
GI series.  A VA upper GI series report dated in December 
1992 also showed no significant abnormality.

In a VA upper GI series report dated in December 1997 the 
impression was listed as direct reducible esophageal hiatus 
hernia, gastroesophageal reflux disease (GERD) uncomplicated, 
and no other abnormality.

Private treatment notes from Hillcrest Health System dated in 
February 2000 showed treatment for complaints of chest pain.

In VA treatment records dated in July 2000, the Veteran 
complained of severe upper abdominal pain for six to seven 
months.  The assessment was epigastric pain due to GERD.

In a VA X-ray report of the bilateral feet dated in December 
2000, the impression was bilateral calcaneal spurs.  (The RO 
denied the Veteran's claim for service connection for bone 
spurs in an October 2005 rating decision).  

In a VA treatment note dated in December 2000 the Veteran 
complained of cold symptoms.  The assessment was cold.  A few 
days later he complained that his symptoms had not improved; 
the diagnosis was acute bronchitis with no signs of 
pneumonia.  In January 2001 he still reported minimal 
symptoms, and the assessment was upper respiratory tract 
infection likely viral.  It was also noted that his diabetes 
mellitus was in poor control recently, and his insulin would 
be adjusted.

In a VA treatment note dated in May 2001, the Veteran 
complained of a cough and abdominal pain.  The assessment 
included bronchitis and GERD.  Following additional 
complaints of abdominal pain, the Veteran underwent 
gastrointestinal testing in July 2001 that revealed a 
diverticulosis proximal sigmoid colon.  Following a 
colonoscopy in August 2001 the assessment included 
diverticulosis.

In a VA podiatry clinic note dated in April 2002, the Veteran 
complained of plantar calcaneal heel pain.  The assessment 
was plantar and posterior calcaneal spurs, bilaterally, and 
the podiatrist dispensed a pair of shock stopper inserts.  

In a VA treatment note dated in December 2002, the Veteran 
reported abdominal pain, and the assessment included 
abdominal pains, possible diverticulosis, and irritable bowel 
syndrome.

In a VA treatment note dated in October 2004, the Veteran 
complained of cough and lower abdominal pain.  The assessment 
was allergy and abdominal pain [questionable].  In a 
treatment note the next day he complained of acid reflux-like 
symptoms and stated that he ran out of his medication.  The 
assessment included questionable bronchitis and GERD.  In a 
VA urology note dated in November 2004, the Veteran 
complained of occasional pain on the right side.  The 
impression was stable kidney stone.

In VA nursing and nurse practitioner notes dated in April 
2005, the Veteran complained of cough and congestion for 
years and requested a podiatry consultation for bone spurs.  
The assessment included upper respiratory infection.  In a 
treatment note dated in April 2005 the Veteran requested a 
statement of health, asking whether his diabetes and other 
disabilities could be related to his significant obesity.  
The physician explained that his obesity could be directly 
and indirectly responsible for his diabetes and other 
disabilities.  (A claim for service connection for diabetes 
mellitus secondary to obesity was denied in an October 2005 
rating decision).

In a VA podiatry clinic note dated in June 2005, the Veteran 
complained of pain in his heels and on the top of his left 
foot.  The assessment included plantar fasciitis.  Additional 
VA podiatry clinic notes (including in November 2000, August 
2001, June 2002, September 2002, January 2003, and May 2005) 
contained no complaints or findings related to pes planus.

In a VA treatment record dated in January 2006, the Veteran 
complained of a productive cough and gout pain in his feet, 
typical of his exacerbations.  The assessment was upper 
respiratory infection and gout.

During his April 2009 Travel Board hearing, the Veteran 
testified that he was diagnosed with diabetes in 1977 or 1978 
and began treatment with a VA doctor in 1978 or 1979; he 
denied ever serving in Vietnam.  He testified that he had 
mild pes planus when he entered service, takes medication for 
gout now, and was prescribed inserts for his shoes by the VA 
in 1980.  He testified that he first had breathing problems 
or bronchitis during boot camp, continued to have respiratory 
problems during military service, and was first seen for the 
problem in 1977 and diagnosed with bronchitis.  With respect 
to a stomach disorder, he testified that it began in boot 
camp, he went on sick call and was given little green pills 
and Maalox for stomach pain, and he was diagnosed after 
service with diverticulosis and with GERD three or four years 
ago.  He also testified that he began to have problems with 
his sinuses in 1976 shortly before separation from service, 
he sought treatment in 1978, and he was currently being 
treated for a sinus disorder.  Finally, he testified that he 
began receiving SSA disability benefits about 25 years ago 
for schizophrenia.  The Veteran's wife testified that the 
Veteran wears a CPAP machine at night for sleep apnea, and he 
wakes up congested.




Diabetes Mellitus

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for diabetes 
mellitus is not warranted because there is no evidence of any 
diabetes mellitus in service, within one year following 
service, nor any competent evidence of record that provides a 
link between the Veteran's diabetes mellitus and his active 
service.  Without medical evidence of a nexus between a 
claimed in-service disease or injury and the present disease 
or injury, service connection cannot be granted.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Also, because he did not 
serve in Vietnam, consideration of service connection for 
diabetes on a presumptive basis resulting from herbicide 
exposure is not warranted.  Therefore, the Veteran's claim 
for service connection for diabetes mellitus must be denied.

The Board also notes that the first medical evidence of any 
diabetes mellitus is in March 1989, more than 12 years after 
separation from service.  The passage of many years between 
service discharge and medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Pes Planus

Although mild pes planus was noted on enlistment examination 
in November 1974 and on examination in January 1975, the 
remaining service treatment records were entirely silent for 
any complaints, findings, or reference to the feet.  
Similarly, although post-service treatment records included 
diagnoses of metatarsal cuneiform exostosis, gout, calcaneal 
spurs, and plantar fasciitis, they contained no complaints or 
findings related to flat feet, or pes planus.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Accordingly, where, as here, the claims file is void 
of any competent medical evidence establishing that the 
Veteran has a current pes planus disability, the disability 
for which service connection is sought is not established, 
and thus, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
claim for service connection for pes planus is denied because 
the first essential criterion for a grant of service 
connection, evidence of a current pes planus disability, has 
not been met.  Accordingly, his claim that mild pes planus 
was aggravated by service must also be denied.

Bronchitis

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for bronchitis 
(also claimed as chest congestion) is not warranted because 
there is a single complaint of a sore throat and sinus 
congestion in service and no evidence of a continuity of 
symptomatology after service to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Rather, the medical evidence first shows 
a current bronchitis disability in December 2000, many years 
after separation from service.  As a result, the evidence 
does not support his claim.  Maxson, 230 F.3d at 1333.

Because there is no evidence of bronchitis in service, 
continuity of symptomatology after service, or any competent 
evidence of record that provides a link between the Veteran's 
bronchitis disability and his active service, the claim for 
service connection cannot be granted.  Hickson, 12 Vet. App. 
at 253; 38 C.F.R. § 3.303(b) (2008).  Therefore, the 
Veteran's claim for service connection for bronchitis must be 
denied. 

Stomach Disorder

Service treatment records are entirely silent for any 
complaints, findings, or reference to any stomach disorder 
with the exception of the Veteran's complaint at separation 
of occasional abdominal distress, which was attributed to 
heavy drinking.  Post-service treatment records in the 1970s 
diagnosed alcoholic hepatitis.  Many years later, the Veteran 
was diagnosed with GERD (1997), diverticulosis (2001), 
irritable bowel syndrome (2002), and kidney stone (2004).  

However, there is no evidence of any GERD, diverticulosis, 
irritable bowel syndrome, or kidney stone in service, nor any 
competent evidence of record that provides a link between the 
Veteran's current abdominal disabilities and his active 
service.  Without medical evidence of a nexus between a 
claimed in-service disease or injury and the present disease 
or injury, service connection cannot be granted.  Hickson, 12 
Vet. App. at 253.  Therefore, the Veteran's claim for service 
connection for an abdominal disorder must be denied.

Sinus Disorder

Service treatment records were entirely silent for any 
complaints, findings, or reference to the sinuses with the 
exception of a single complaint of sinus congestion in 
December 1974.  Post-service treatment records dated from 
March 1977 to August 2006 contained no complaints or findings 
related to sinuses.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Accordingly, where, as here, the claims file is void 
of any competent medical evidence establishing that the 
Veteran has a current sinus disorder, the disability for 
which service connection is sought is not established, and 
thus, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 
3 Vet. App. at 225.  In this case, the claim for service 
connection for a sinus disorder is denied because the first 
essential criterion for a grant of service connection, 
evidence of a current sinus disability, has not been met.

All Claims

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran, his spouse, and his 
representative have advanced in connection with the appeal.  
The Board has considered the Veteran's claim that he has 
diabetes mellitus, bronchitis, an abdominal disorder, and a 
sinus disorder as a result of events during military service; 
the Board has also considered his claim that his pes planus 
was caused or aggravated by military service.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the Veteran is a layperson 
without the appropriate medical training or expertise, he is 
not competent to render probative (i.e., persuasive) opinions 
on these medical matters.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection for diabetes mellitus, pes planus, bronchitis, an 
abdominal disorder, and a sinus disorder must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for a sinus disorder is 
denied.


___________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


